Title: To George Washington from Colonel Thomas Nixon, 18 July 1779
From: Nixon, Thomas
To: Washington, George


        
          Sir,
          Springfield [Mass.] July 18th 1779
        
        Your Excys letter of the 14th Instant came to hand, & observe the contents. I have sent a Detachtment of Recruits Consisting of 236 men Under the command of Capt. Marshall Yesterday in the Afternoon destind for the Camp, part of Which was Armed. others withou⟨t.⟩ I have Delivered Your Excys letter to the Commissy of Military stores. who promises to deliver Arms but has no Cartouch Boxes on hand. I am With the Greatest Respect Your Excys Most obedt & Most Humble Servt
        
          Thomas Nixon Colo.6 Massats Regt
        
      